PD-0330-15
                            PD-0330-15                                         COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                            Transmitted 3/26/2015 11:49:33 PM
                IN THE COURT OF CRIMINAL APPEALS OF                           Accepted 3/27/2015 11:24:45 AM
                                                                           TEXAS
                                                                                                 ABEL ACOSTA
                                                                                                         CLERK
JAY SANDON COOPER,                               §
                                                 §
                       Appellant,                §
                                                 §
v.                                               §
                                                                                    March 27, 2015
                                                 §    CASE NO. __________________________
THE STATE OF TEXAS                               §
                                                 §
                       Appellee.                 §

               APPELLANT’S MOTION TO EXTEND THE TIME TO FILE
                     APPELLANT’S PETITION FOR REVIEW

       Appellant Jay Sandon Cooper (“Appellant”), under the authority of TRAP Rules 10.1(a),

10.5(b), and 68.2, requests this Court to extend the time to file Appellant’s Petition for Review.

                                    I. REQUIRED CONTENTS

       (A) Appellant’s Petition for Review was due on March 11, 2015. [TRAP Rule 53.7(a)] This

Motion for Extension is filed within 15 days after the due date. [TRAP Rule 53.7(f)]

       (B) Appellant seeks an extension of time of 21 days (6 days from today) to Wednesday, April

1, to accept and file Appellant’s Petition for Review. [TRAP Rule 10.5(b)]

       (C) Trial Court: The State of Texas v. Jay Sandon Cooper, Cause No. 2011-2-1391, in the

County Court at Law No.2, Grayson County, Texas.

       (D) Appeal therefrom was to the Fifth Court of Appeals at Dallas, Texas, Case No. 05-14-

00089-CR, Jay Sandon Cooper, Appellant v. The State of Texas, Appellee. Cooper v. State, No. 05-

14-00089-CR, 2015 WL 150081 (Tex. App. Jan. 8, 2015)

        (E) The Trial Court judgment was signed on January 23, 2014. A Motion for New Trial was

fled in the Trial Court on February 24, 2014. The Trial Judge recused herself after trial. The Motion

for New Trial was overruled by operation of law (Rule 329b(c), Tex.R.Civ.P.) on May 12, 2014 (75

days after the judgment was signed). Notice of Appeal was filed on January 24, 2014. The Fifth


APPELLANT’S MOTION FOR EXTENSION                                                                Page 1
Court of Appeals’ Opinion was signed on January 8, 2015. Mr. Cooper filed a Motion for Rehearing

on January 23, 2015, that was denied on February 9, 2015.

          (F) The facts relied upon to support this request are set forth below in Paragraph II.

          (G) There have been no previous extensions requested by and granted to Appellant regarding

this matter.

                              II. FACTS IN SUPPORT OF MOTION

          Mr. Cooper and his spouse are challenging the unlawful sale of their homestead (Case No.

3:14-cv-02795-N-BF, U.S. Northern District of Texas), and recently their time and resources have

been directed to that case and the approaching trial regarding the death of Mr. Cooper’s father. Case

No. 1:11-cv-1934, U.S. Western District of Louisiana. This request is not made solely for purposes

of delay, but so that substantial justice may be done. Mr. Cooper represents himself and has no

relief.

                              III. ARGUMENT AND AUTHORITIES

          In accordance with TRAP Rule 68.2, Appellant has submitted his Motion for Extension in

accordance with Rule 10.5(b) no later than 15 days after the last date for filing a petition for review.

                                            IV. PRAYER

          For the above reasons, Appellant asks the Court to grant an extension of time to April 1,

2015, to file his Petition for Review.

                                                        Respectfully submitted,

                                                    By: /“s”/ Jay Sandon Cooper
                                                       JAY SANDON COOPER, Pro Se
                                                       1520 Janwood Dr.
                                                       Plano, Texas 75075
                                                       (972) 358-8999
                                                       No Fax
                                                       JaySandonCooper@gmail.com

                                                        APPELLANT

APPELLANT’S MOTION FOR EXTENSION                                                                   Page 2
                             CERTIFICATE OF CONFERENCE

       In accordance with TRAP Rule 10.1, this is to certify that movant attempted to confer with

counsel for Appellee by telephone on March 11, 2015, concerning this Motion to Extend the Time to

File Appellant’s Petition for Review. Counsel was not available, so a voice mail message was left.

No opposition has been received since.

                                                    By: /“s”/ Jay Sandon Cooper
                                                       JAY SANDON COOPER, Pro Se

                               CERTIFICATE OF SERVICE
       The undersigned certifies that a true and correct copy of the foregoing instrument was
served by United States Mail on March 26, 2015, upon:

       Joe D. Brown
       Karla Renae Baugh-Hackett
       Grayson County District Attorney
       Grayson County Justice Center
       200 S. Crockett St.
       Sherman, Texas 75090

                                                    By: /“s”/ Jay Sandon Cooper
                                                       JAY SANDON COOPER, Pro Se




APPELLANT’S MOTION FOR EXTENSION                                                                Page 3